Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J), entered May 3, 2007, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 seeking to annul the determination of respondent New York City Board of Standards and Appeals (BSA) that upheld the final determinations of the Department of Buildings refusing to vacate a building permit issued to respondents L. Kevin O’Mara and Alexandra O’Mara, unanimously affirmed, without costs.
The court properly rejected petitioners’ challenges to the building permit issued to the O’Mara respondents in connection with the construction of an addition to their townhouse. As the BSA correctly interpreted, the language of New York City Zoning Resolution § 23-47 is clear that only one 30-foot yard was *414required at the far rear lot line and not also at the near rear lot line of the flag-shaped parcel (see Matter of Raritan Dev. Corp. v Silva, 91 NY2d 98, 106-107 [1997]). The BSA also had a rational basis in approving the Department of Buildings’ waiver of the five-foot shortfall of frontage on the O’Hara townhouse (see Administrative Code of City of NY § 27-291). The waiver was appropriately conditioned on the requirement that the construction be fully sprinklered in furtherance of the spirit of Administrative Code § 27-291, which relates to fire safety (see NY City Charter § 645 [b] [2]; Administrative Code § 27-107).
We have considered petitioners’ remaining contentions and find them unavailing. Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ. [See 2007 NY Slip Op 31011(C).]